Citation Nr: 1745720	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right leg disability, claimed as secondary to service-connected thoracic spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother L.M., and her husband R.M.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1990 to February 1992.

This case comes before the Board of Veterans' Appeals (the Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2014.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board for additional development in February 2015.  That development has been completed and the case has been returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Also, during the pendency of the remand, the RO granted service connection for a right ankle disability, satisfying the Veteran's claim for a right foot disability; thus that matter is no longer before the Board.  


FINDING OF FACT

The probative evidence of does not show a current diagnosis of a right leg disability.



CONCLUSION OF LAW

A right leg disability was not incurred in service, or caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2009 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  Additionally, the Veteran was provided a hearing before the undersigned VLJ in November 2014.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran's claim was remanded in February 2015 to afford him an examination for his claimed right leg disability.  The Veteran was provided a VA examination in February 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

The Veteran seeks service connection for a right leg disability.  See December 2008 claim and May 2010 Notice of Disagreement (NOD).  Service connection is currently in effect for neuropathy of the right lower extremity and right ankle arthritis (claimed as right foot condition).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

With respect to the first Hickson element, a current disability, the Veteran has not presented any competent medical evidence of a current diagnosis of a right leg disability.  During the August 2009 VA examination, the Veteran reported a condition affecting his right calf and knee manifested by burning, aching, sharp pain, and cramping.  However, the August 2009 VA examiner was unable to render a diagnosis because there was no underlying pathology and no right leg condition found.  X-rays showed the Veteran's tibia and fibular were unremarkable, and his femur was normal.  

Additionally, the May 2015 VA examination report indicated that the Veteran had no hip, thigh, knee, or lower leg disability.  The examiner explained that although the Veteran has right lower extremity radiculopathy for which he is service-connected, the Veteran had not been diagnosed with a specific right leg condition, nor is one evident based on physical examination of the Veteran.  

The Board acknowledges the Veteran's reports of pain in his right leg and assertions regarding the existence of a right leg disability.  See December 2008 claim, May 2009 VA Form 21-4138, May 2010 NOD, and June 2013 VA Form 646.  However, medical testing has consistently shown no objective evidence of a right leg disability.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical evidence indicating that the Veteran has no current right leg disability more probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Based on the evidence of record, the Board concludes no such disability exists.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of a diagnosis of a right leg disability, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a right leg disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


